            Case 1:21-mc-00364-ER Document 14 Filed 03/25/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
––––––––––––––––––––––––––––––––––––––––– x
In re Application of POLYGON GLOBAL       :
PARTNERS LLP for an Order Pursuant to 28  :                                   21-mc-364
                                                                   Case No.: ____________
U.S.C. § 1782 to Conduct Discovery for Use in a
                                          :
Foreign Proceeding,                       :
                                          :
                          Petitioner.     :
––––––––––––––––––––––––––––––––––––––––– X

               [PROPOSED] ORDER GRANTING JUDICIAL ASSISTANCE
               PURSUANT TO 28 U.S.C. § 1782 AND SETTING SCHEDULE

       THIS CAUSE came before the Court upon the Application of Polygon Global Partners

LLP (“Petitioner” or “Polygon”) for Judicial Assistance Pursuant to 28 U.S.C. § 1782

(“Application”). The Court, having considered the Application, the supporting materials, and

otherwise being fully advised in the premises, finds as follows:

       A.      Petitioner has met the requirements under 28 U.S.C. § 1782 for granting the

requested judicial assistance and relief.

       B.      For purposes of the instant Application, Kohlberg Kravis Roberts & Co. LP,

Jason Carss, and Terence Gallagher reside or are found in the Southern District of New York.

       C.      The discovery sought through this Application is for use in foreign proceedings.

       D.      Petitioner, a party-litigant in the foreign proceedings, is an interested person

within the meaning of Section 1782.

       E.      The discretionary factors described by the United States Supreme Court in Intel

Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 247 (2004), sufficiently appear to weigh in

favor of granting the requested assistance.

       F.      More particularly, based on the present record (and without prejudice to any of

Respondents’ objections) (1) the requested discovery appears not to be obtainable through an


                                                 1
            Case 1:21-mc-00364-ER Document 14 Filed 03/25/21 Page 2 of 3




order from the foreign court; (2) there is no indication the foreign court would not be receptive to

U.S. federal-court judicial assistance as requested in the Application; (3) the Application does

not appear to conceal an attempt to circumvent foreign proof-gathering restrictions; and (4) the

Application appears to seek discovery that is not unduly intrusive, or burdensome.

       G.      In light of the Court’s discretion and authority under Section 1782, there is good

cause to set a schedule for the orderly consideration of any objections Respondents may have to

the discovery requests authorized to be served hereunder, and for compliance thereto.

       Accordingly, it is hereby ORDERED and ADJUDGED as follows:

       1.      The Application is GRANTED.

       2.      Any discovery taken pursuant to this Order will be governed by the Federal Rules

of Civil Procedure and the Local Civil Rules of this Court.

       3.      Petitioner’s request for leave to conduct discovery, including leave to serve

subpoenas substantially similar in form to Exhibits 1, 2 and 3 to the declaration of Vincent Levy

is GRANTED. The subpoenas shall include as an attachment a copy of this Order.

       4.      In light of the time-sensitive nature of Petitioner’s request, the following

deadlines shall govern discovery, unless modified by order of this Court or otherwise agreed in

writing by the Petitioner:

               a. Promptly upon receiving service of the subpoenas, Respondents shall meet
                  and confer in good faith with counsel for Petitioner to seek to identify and
                  address any objections Respondents may have to the subpoenas, and to
                  identify suitable search parameters and search terms for compliance, bearing
                  in mind the timetable for Petitioner to be able to timely use information
                  sought by the subpoenas.
               b. Responses and objections to the subpoenas, and any motion to quash, shall be
                  served within 14 days of service of the subpoenas. Such motion to quash shall
                  include any and all objections to providing discovery, including not just
                  objections under Section 1782 or Intel, but also all other objections under the
                  Federal Rules, including with respect to the scope of discovery requested or
                  the burdens purportedly imposed. Any objection not identified within 14 days

                                                 2
            Case 1:21-mc-00364-ER Document 14 Filed 03/25/21 Page 3 of 3




                   will be deemed waived. Moreover, to the extent each Respondent does wish
                   to interpose objections, those objections shall identify with specificity those
                   parts of the requests as to which each Respondent has no objection. See Fed.
                   R. Civ. P 34(b)(2)(B) & (C).
               c. In the event that any Respondent moves to quash, Petitioner’s opposition
                  papers shall be due within 7 days of service of any motion to quash, and
                  Respondent’s reply shall be due within 3 days of service of Petitioner’s
                  opposition.
               d. Respondents shall substantially complete their production of responsive
                  documents within 14 days of service of the subpoenas or, if a motion to quash
                  is made, within 48 hours of a ruling on any motion to quash; provided that, as
                  to any subset of responsive documents not subject to any objections or a
                  motion to quash, those documents shall be produced within 14 days of service
                  of the subpoenas.
       5.      Respondents are directed to take all steps reasonably necessary to retain all

documents in their possession, custody, or control (including, without limitation those in the

possession, custody or control of any subsidiaries or agents) that are or may be responsive to the

subpoenas or otherwise relevant to this Application or the foreign proceedings until such time as

Petitioner communicates to them that the preservation is no longer necessary or until further

order of this Court.

       6.      Nothing in this Order should be construed to present or otherwise foreclose

Petitioner or any of the Respondents from seeking modification of this Order or leave of the

Court to serve any additional subpoena on a person or entity.

       IT IS SO ORDERED, this ____
                               25th day of March, 2021.




                                             _______________________________________
                                             UNITED STATES DISTRICT COURT JUDGE
                                              Edgardo Ramos, New York, NY




                                                 3
